— Judgment unanimously affirmed. Memorandum: We conclude that defendant was properly sentenced to a definite term of one year as stated in the certificate of conviction (People v Giordano, 81 AD2d 1003, affd 56 NY2d 524). The sentencing minutes show that the Judge sentenced the defendant to a “definite sentence * * * for not more than one year”. There is no indication that the Judge intended to sentence defendant for a period less than one year. Neither defendant nor his counsel made a request for clarification of the sentence as pronounced by the court, and his notice of appeal states that it is from a judgment “sentencing the defendant to a definite term of one year.” (Appeal from judgment of Supreme Court, Erie County, Honan, J. — criminal possession of weapon, third degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.